In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                  Filed: April 26, 2018

* * * * * * * * * * * * * * * * * * *                      UNPUBLISHED
TAYLOR LEE REYNOLDS,                *
                                    *                      No. 15-1258v
            Petitioner,             *
                                    *
v.                                  *                      Chief Special Master Dorsey
                                    *
SECRETARY OF HEALTH                 *
AND HUMAN SERVICES,                 *                      Decision Based on Stipulation;
                                    *                      Dtap; Cardiomyopathy;
            Respondent.             *                      Exacerbation of Pre-Existing
                                    *                      Condition
* * * * * * * * * * * * * * * * * * *

William Geddes, Geddes Law Firm, P.C., Reno, NV, for petitioner.
Christine Becer, U.S. Department of Justice, Washington, D.C., for respondent.

                          DECISION BASED ON STIPULATION1

       On October 27, 2015, Taylor Lee Reynolds (“petitioner”) filed a petition in the National
Vaccine Injury Compensation Program.2 Petitioner alleges that as a result of the Tetanus
Diphtheria Acellular Pertussis (“Tdap”) vaccine administered on October 29, 2013, petitioner
suffered from an exacerbation of pre-existing cardiomyopathy. Petition at 1.



       1
         This decision will be posted on the website of the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012).
This means the Decision will be available to anyone with access to the internet. As provided
by 42 U.S.C. § 300aa-12(d)(4)B), however, the parties may object to the published Decision’s
inclusion of certain kinds of confidential information. Specifically, Under Vaccine Rule 18(b),
each party has 14 days within which to request redaction “of any information furnished by that
party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the
whole decision will be available to the public in its current form. Id.
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as
amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this
decision to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
        On April 25, 2018, the parties filed a stipulation recommending an award of
compensation to petitioner. Stipulation (ECF No. 64). Respondent denies that the Dtap vaccine
caused petitioner to suffer from exacerbation of cardiomyopathy, or any other injury or his
current condition. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       (1)     A lump sum of $125,000.00, in the form of a check payable to petitioner.

        This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Joint Stipulation at ¶ 8.

      The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

       Any questions regarding this Order may be directed to the undersigned’s law clerk, Mark
Hollaar, at (202) 357-6379, or mark_hollaar@cfc.uscourts.gov.

       IT IS SO ORDERED.

                                                     s/Nora B. Dorsey
                                                     Nora B. Dorsey
                                                     Chief Special Master




       3
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.
                                                 2